DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-15, 17-24, 26 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims are the limitations of converting analog side-channel signals from the platform into a second time-series of system states by performing operations of capturing an analog side-channel signal: converting the analog side-channel signal into a digital representation; normalizing and convolving the digital representation of the analog side-channel signal with at least one stored template representing expected patterns for different system states; selecting a best matching template for the digital representation; and outputting at periodic intervals an identification of the best matching template.
The prior art disclosed by Jain et al. teaches a method to perform side-channel attacks against systems that utilize the simultaneous transmission of data between two nodes for key agreement through a shared communication medium such as CAN bus and a method that provide countermeasures to reduce or eliminate the ability of an adversary to determine which node transmits a logical 0 or 1 signal when two nodes transmit the signals simultaneously through the CAN bus even when the adversary is configured to physically probe the channel.
Jain fails to teach the unique limitations shown above as recited in the claims of the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854. The examiner can normally be reached Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IZUNNA OKEKE/Primary Examiner, Art Unit 2497